Citation Nr: 0806862	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  96-15 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, status post 
L3-4 hemilaminectomy and L3-4-5 foraminotomies.

2.  Entitlement to service connection for a bladder disorder, 
claimed as secondary to the service connected degenerative 
disc disease of the lumbar spine.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse, and Dr. C.N.B.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 2, 2003, 
which vacated a September 2002 Board decision and remanded 
the case for additional development.  The issue initially 
arose from rating decisions in March 1995 and May 2000 by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at personal hearings before the 
undersigned Veterans Law Judge in June 2002 and June 2005.  
His attorney and a private physician presented additional 
statements at a hearing in November 2007.  Copies of the 
transcripts of those hearings are of record.  The case was 
remanded for further development in April 2004 and December 
2005.

The Board notes the issue of entitlement to a rating in 
excess of 10 percent for left lower extremity radiculopathy 
was addressed in a September 2006 statement of the case.  A 
timely substantive appeal was not submitted and the appeal as 
to this matter is not perfected.  This issue is not before 
the Board.  

The Board also notes that a December 2006 rating decision 
denied entitlement to service connection for a bladder 
disorder claimed as secondary to the service connected 
degenerative disc disease of the lumbar spine.  The veteran 
and his attorney were notified of the decision and the 
appropriate appellate rights by correspondence dated December 
13, 2006.  During the November 2007 hearing, the veteran's 
attorney expressed disagreement with the denial of service 
connection for a bladder disorder.  Because the transcript 
was reduced to writing, the Board accepts the attorney's 
statements as a timely notice of disagreement.  See 38 C.F.R. 
§20.300 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in June 2004 
and January 2006.  The Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters were provided in March 2006.  The 
Board finds, however, that as this case must be remanded for 
additional development any remedial notice required as result 
of the decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), should be provided.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  VA has a 
duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Regarding the issue of service connection for a bladder 
disorder, claimed as secondary to the service connected 
degenerative disc disease of the lumbar spine, where a 
veteran (or in this case, his representative) has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not had to opportunity to issue a statement of the 
case addressing the issue, the Board should remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

In this case, the evidence shows that while VA medical 
examination reports have been associated with the claims 
folder, VA treatment records, other than those included in 
records obtained from the Social Security Administration, 
were last obtained and added to the claims file in August 
1998.  The Board also notes that a June 2006 VA fee basis 
compensation and pension examination report referred to the 
results of a June 2006 electromyography (EMG) study, but that 
this report is not included in the present appellate record.  
At the November 2007 hearing Dr. C.N.B. stated he had not 
seen this report and indicated that it was pertinent to the 
veteran's claim.  In light of the inconsistent medical 
evidence of record, the Board finds an additional examination 
by an appropriate physician is required to assess the present 
impairment and to reconcile the medical opinions of record.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided any 
additional VCAA notice required as result 
of the decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  This includes 
notification (1) that to substantiate his 
claim he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life, (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  Appropriate efforts should be taken 
to obtain copies of all pertinent VA 
treatment records dated from July 1998.

3.  The veteran should be scheduled for 
an appropriate examination by a 
physician(s) with expertise in orthopedic 
and neurologic disabilities for an 
opinion as to the current nature and 
extent of his service-connected 
degenerative disc disease of the lumbar 
spine.  A current EMG study must be 
provided and complete range of motion 
studies must be provided with discussion 
as to any additional limitation of motion 
due to pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint, including use during flare-ups.  
The physician should address the extent 
to which at any time during the course of 
this appeal the service-connected 
disability may have been manifest by 
pronounced intervertebral disc syndrome 
with symptoms compatible with sciatic 
neuropathy and little intermittent relief 
or involved incapacitating episodes 
requiring bed rest and treatment by a 
physician.  The opinion should also 
address the extent to which the 
disability may interfere with employment.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The physician(s) should 
provide information demonstrating an 
acquired expertise in treating orthopedic 
and neurologic disabilities.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  VA regulations 
provide that when a claimant fails to 
report for a scheduled medical 
examination, without good cause, a claim 
for an increase shall be denied without 
review of the evidence of record.  
38 C.F.R. § 3.655 (2007).  

5.  The RO is to provide the veteran and 
his representative a Statement of the 
Case (with an appropriate period of time 
to respond) pertaining to the issue of 
entitlement to service connection for a 
bladder disorder, claimed as secondary to 
the service connected degenerative disc 
disease of the lumbar spine, in 
accordance with 38 C.F.R. § 19.29, unless 
that matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of his Notice of Disagreement.  
See 38 C.F.R. § 19.26; see also 
Manlincon, supra. If, and only if, a 
timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review. See 38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2007).

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



